Citation Nr: 1703009	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a fracture, left distal femur, with deformity and traumatic arthritis (left leg disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era from August 26, 1974 to October 9, 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Board remanded the case for further development.  As that development is now complete, the case returns to the Board for appellate review. 


FINDINGS OF FACT

1. An unappealed August 1977 rating decision denied service connection for a left leg disorder. 

2. Additional evidence received since the August 1977 rating decision is cumulative and redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision which denied service connection for a left leg disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been submitted to reopen the claim for service connection for a left leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). Letters to the Veteran in July 2007 and October 2009 provided all notice required under the VCAA and set forth the elements and the evidence needed to establish the claim.  These letters were followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's service treatment records (STR's) have been associated with the claims file.  Further, multiple private treatment records identified by the Veteran have been sought, obtained, and/or associated with the claims file.  

Also, a VA medical opinion was obtained in October 2011.  Although VA examinations/opinions are not warranted absent reopening of a claim, the Board regardless finds that the opinion is adequate.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the Veteran's records and provided an opinion based upon an accurate factual history, with supporting rationale.  Thus, the opinion is sufficient to render an informed decision and a further opinion is not warranted.



In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 


II.  New and Material Evidence

Service connection may be granted for a disability resulting from personal injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for a chronic disease, including arthritis, if manifest to a degree of 10 percent or more within one year from the date of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In June 1977, the Veteran submitted a claim for service connection for residuals of a left leg injury.  He stated that his left leg was broken when he was 13 years old and that this injury was aggravated during service in September 1974 by the rigorous activities of basic training.

The Veteran's service treatment records, specifically his July 24, 1974 enlistment medical examination report, show that upon examination, the Veteran had "no disqualifying defects."  Moreover, the examiner marked "Normal" in his clinical evaluation of the Veteran's lower extremities.

On the same Report of Medical History at enlistment, the Veteran checked "Yes" for broken bones.  The examiner noted in the remarks section that the Veteran reported having broken his left leg at age 13 and that he was in the hospital for a month.  The examiner also noted that the Veteran reported that he has had no trouble since then with respect to his left leg. 

The service treatment records show that the Veteran first complained of pain in his left leg on September 9, 1974, when he reported that his left leg gave way while marching.  The examiner's impression was a possible tear of the anterior cruciate ligaments.  On September 12, 1974, there was an assessment of hyperextension of the left knee.  On September 13, 1974, he was placed on a physical profile due to an old injury of the left knee and suspended from all training pending a medical board.  

A September 16, 1974 medical board noted that the Veteran suffered a fracture of the distal portion of the left femur 6 years ago.  The Veteran reported that he was unable to keep up with his peers due to pain in the knee and also weakness and instability.  He also reported that with marching, the knee would constantly go into hyperextension causing him to lose his smoothness of gait and tire quickly.  He also reported that marching produced pain over the fracture site as well as over the exterior surface of the knee down to the tibial tuberosity.  

Upon examination, the Veteran revealed a 25 degree recurvatum of the left knee, with full flexion.  Further examination revealed slight valgus instability and moderate anterior-posterior instability, that is a positive anterior drawer and a positive Slocum test for rotary instability.  The examiner also noted some retropatellar crepitus and tenderness.  X-rays showed a well-healed fracture of the distal third posterior bow of only 10 degrees.  There was also osteoporosis of the distal fragment particularly at the condylar region.  

The examiner diagnosed the Veteran with healed fracture distal left femur, slight posterior angulation of the fracture with associated hyperextension deformity of the knee presumably secondary to posterior capsular and possibly posterior cruciate damage either from original injury or traction; with secondary degenerative arthritis, mild, left knee.  The examiner noted that the Veteran did not meet the induction standards as prescribed by Army regulations and recommended that the Veteran be presented to the Medical Board for consideration for separation under Army regulations.  The examiner further noted that the Veteran's left leg condition existed prior to service (EPTS) and was not service aggravated. 

In an August 1977 rating decision, the RO denied the Veteran's claim for service connection for residuals of a left leg injury on the basis that the condition existed prior to service and was not aggravated by service.  The Veteran was notified of this decision and of his appellate rights by letter dated August 16, 1977.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not submitted within one year of the August 1977 rating decision.  See 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Consequently, the August 1977 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

However, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2014).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).

VA regulation defines "new and material evidence" as follows:  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).  To warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that whether new and material evidence raises a reasonable possibility of substantiating the claim is a "low threshold"). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In May 2007, the Veteran submitted a petition to reopen his claim for service connection for a left leg disorder.  He stated that for years he had suffered due to pain from his left leg injury, which caused his knee to dislocate and his leg to go backwards.  In a January 2008 statement, the Veteran asserted that his left leg disorder was incurred and aggravated during service as a result of physically exertive and strenuous combat infantry exercises and training.  In March 2009, he asserted that the August 1977 rating decision was based on a false claim submitted by parties other than himself.  He further stated that the in-service forms (STRs) were issued and filled out later by medical personnel without his knowledge and that his induction disposition enlistment form was erroneous.  

Treatment records from Correctional Managed Care dated from 2006 to 2010 show that in June 2006 the Veteran complained of left knee pain since a motor vehicle accident (MVA) in 1981, when his knee was blown out and required surgery.  The assessment was internal derangement of the left knee.  The Veteran continued to received treatment for his left knee through 2010, with assessments including status post MVA knee pain and "chronic knee."  A March 2010 report shows the Veteran's chronic left knee pain and injury (hyperextended) fracture from age 12.  A May 2010 x-ray of the left tibia and fibula showed an old healed, deformed proximal tibial and fibular fractures, without evidence of recent fracture or osteomyelitis.

In statements received in February 2011, the Veteran asserted that his left leg injury that existed prior to service did not manifest in any symptoms that were dysfunctional prior to service, and that due to basic combat training and exercises it became dislodged and caused his left leg to bow or go backwards, which had never occurred until service.  He stated that this "aggravated injury" had plagued him ever since being re-injured in the service and progressively became worse.  

An October 2011 VA medical report noted that the Veteran had a diagnosis of a fracture of the left distal femur and a fracture of the left proximal tibia in 1969.  As the Veteran was incarcerated at Fort Stockton, Texas, at the time of the examination, the VA examiner reviewed his records associated with the claims file.  The examiner opined that in this case, review of the medical records showed that the condition (including hyperextension instability) was present prior to the Veteran's enlistment.  The VA examiner noted that the only other possibility would be that the Veteran had a pre-existing tibial malunion, and suffered an acute posterior ligament tear during training exercises.  However, the examiner stated that this would require significant trauma, and the Veteran's medical records do not reflect a traumatic episode.  Based on his review of the Veteran's medical records, the VA examiner concluded that there was no evidence of acute trauma superimposed on the chronic and pre-existing left knee condition.  He stated that at most, training continued for 3 or 4 days, during which time he was not able to keep up with his peers, and so training was discontinued and he was given a medical evaluation board.  The examiner stated that this was insufficient to cause any significant deterioration, in the absence of an acute traumatic event.

New and material evidence has not been submitted to reopen the Veteran's claim. The Veteran has submitted several statements indicating that his pre-service left leg disorder was not symptomatic and that it was aggravated by the rigors and activity of his basic training, which caused it to bow or go backwards.  These statements are essentially duplicative of evidence of record at the time of the August 1977 rating decision.  Specifically, at the time of his July 1974 entrance examination the Veteran reported that he had broken his left leg when he was 13 but had no trouble since that time.  Also, on his June 1977 claim form he stated that his left leg was broken when he was 13 years old and that this injury was aggravated during service in September 1974 by the rigorous activities of basic training.  Further, his service treatment records showed that on September 9, 1974, he reported that his left leg gave way while marching; that there was an assessment of hyperextension of the left knee on September 12, 1974; and that at the time of the September 16, 1974 medical board the Veteran stated that he suffered a fracture of the distal portion of the left femur 6 years ago, that he was unable to keep up with his peers due to pain in the knee and also weakness and instability, and that with marching the knee would constantly go into hyperextension causing him to lose his smoothness of gait and tire quickly.  Accordingly, the Veteran's statements are cumulative or redundant of the evidence of record at the time of the August 1977 rating decision, and thus do not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).

The Veteran has also asserted that the August 1977 rating decision was based on a false claim submitted by parties other than himself, and that the in-service forms were issued and filled out later by medical personnel without his knowledge, such that his induction disposition enlistment form was erroneous.  However, the Veteran's June 1977 claim and the in-service Medical Board Proceeding bear his signature.  Absent any support for the Veteran's bare assertion, the Board finds these statements to be inherently false or untrue, and therefore not new and material.  

The additional medical records show ongoing symptoms and treatment of a left leg disorder after service.  However, the fact that a left leg disorder is present was an element of service connection already established and considered at the time of the August 1977 rating decision.  Thus, these medical records do not constitute new and material evidence.  See id.

Finally, the October 2011 VA examiner's opinion that the Veteran's left leg condition was present prior to service and was not aggravated during service does not raise a reasonable possibility of substantiating the claim, but on the contrary weighs against the claim.  Therefore, it does not constitute new and material evidence.  See id.

In sum, new and material evidence has not been submitted to reopen the service connection claim for a left leg disorder.


ORDER

New and material evidence not having been submitted, the petition to reopen the claim for service connection for a left leg disorder is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


